Exhibit 10.2

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

NEITHER THE ISSUANCE AND SALE OF THIS NOTE NOR ANY SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF THIS NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS. THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE OR THE SHARES
OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE, AS THE CASE MAY BE, UNDER
THE SECURITIES ACT, OR (B) AN OPINION OF COUNSEL (SELECTED BY THE HOLDER AND
REASONABLY ACCEPTABLE TO THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO
AN EXEMPTION FROM REGISTRATION OR (II) THE HOLDER PROVIDES THE COMPANY WITH
CUSTOMARY ASSURANCE (REASONABLY SATISFACTORY TO THE COMPANY) THAT SUCH NOTE OR
THE SHARES OF COMMON STOCK ISSUABLE UPON THE CONVERSION OF THE NOTE CAN BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144.

AVANTAIR, INC.

SERIES B SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

No. [            ]      Issuance Date: February 6, 2013 Principal: U.S.
$             

FOR VALUE RECEIVED, Avantair, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to                      or registered assigns (“Holder”)
the amount set out above as the Principal (as reduced pursuant to the terms
hereof pursuant to conversion or otherwise, the “Principal”) when due, whether
upon the Maturity Date (as defined below), acceleration, or otherwise (in each
case in accordance with the terms hereof) and to accrue interest (“Interest”) on
any outstanding Principal at the Interest Rate (as defined below), from
February 6, 2013 (the “Issuance Date”) until the same becomes due and payable,
whether upon the Maturity Date, acceleration, conversion, or otherwise (in each
case, in accordance with the terms hereof). This Series B Senior Secured
Convertible Promissory Note (including all Series B Senior Secured Convertible
Promissory Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of an issue of Series B Senior Secured Convertible Promissory
Notes issued pursuant to the Settlement Agreement (as defined below)
(collectively, the “Notes” and the holders of such Notes, “Holders”). The Notes
shall be secured by the Collateral (as defined in the Security Agreement).

Certain capitalized terms used herein are defined in Section 25. Unless
otherwise defined herein, capitalized terms used herein have the respective
meanings ascribed thereto in the Settlement Agreement.



--------------------------------------------------------------------------------

(1) MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest. The “Maturity Date”
shall be November 28, 2015.

(2) INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on
the Issuance Date and shall be computed on the basis of a 360-day year comprised
of twelve 30-day months and shall be payable entirely in cash with respect to
the unpaid balance of any Principal upon the repayment thereof. Prior to the
payment of Interest upon repayment, Interest on this Note shall accrue at the
Interest Rate and shall be payable by way of inclusion of Interest in the
Conversion Amount in accordance with Section 3(b)(i). All payments of Interest
on the Notes shall be made on a pro rata basis in accordance with each Holder’s
percentage ownership of then outstanding Notes.

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of Common
Stock, on the terms and conditions set forth in this Section 3.

(a) Conversion. At any time or times on or after the Issuance Date and before
the date that is five (5) Business Days before the Prepayment Date (as defined
below), the Holder shall be entitled to convert any portion of the outstanding
and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below), but only to the extent that the Company has
an adequate number of shares of Common Stock that are not otherwise reserved for
issuance. The Company shall not issue any fraction of a share of Common Stock
upon any conversion. If the issuance would result in the issuance of a fraction
of a share of Common Stock equal to or in excess of one half of one share, the
Company shall round such fraction of a share of Common Stock up to the nearest
whole share. The Company shall pay any and all stock transfer, stamp,
documentary and similar taxes (excluding any taxes on the income or gain of the
Holder) that may be payable with respect to the issuance and delivery of shares
of Common Stock to the Holder upon conversion of any Conversion Amount. To the
extent that there are not adequate authorized shares of Common Stock that are
not otherwise reserved for issuance by the Company at the time of any proposed
conversion under this Section 3(a), the Company shall issue such shares of
Common Stock as are available for issuance upon such conversion in accordance
with Section 3(c)(i) and issue a new Note for principal amounts that have not
been converted at such time. Such new Note (or portion thereof) shall
automatically convert into fully paid and nonassessable shares of Common Stock
on the first date that the Company has available for issuance to the Holders of
Notes additional shares of authorized Common Stock. All issuances of Common
Stock shall be made on a pro rata basis in the manner described in Section 3(c)
hereof.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) (the “Conversion
Rate”) shall be determined by dividing (x) such Conversion Amount by (y) the
Conversion Price.

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, and (B) accrued and unpaid Interest with respect to such Principal.

 

2



--------------------------------------------------------------------------------

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $0.25, subject to adjustment as provided herein.

(iii) “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (a) if the Common Stock is then listed on a national stock
exchange, the closing sale price of one share of Common Stock on such exchange
on the last trading day prior to the Valuation Date; (b) if the Common Stock is
then quoted on the OTC Bulletin Board (the “Bulletin Board”) or such similar
quotation system or association, the closing sale price of one share of Common
Stock on the Bulletin Board or such other quotation system or association on the
last trading day prior to the Valuation Date or, if no such closing sale price
is available, the average of the high bid and the low asked price quoted thereon
on the last trading day prior to the Valuation Date; or (c) if the Common Stock
is not then listed on a national stock exchange or quoted on the Bulletin Board
or such other quotation system or association, the fair market value of one
share of Common Stock as of the Valuation Date, as determined in good faith by
the Board of Directors of the Company.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 4:00 p.m., New York
Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(ii), cause this Note to be delivered to the Company as
soon as practicable on or following such date. On or before 4:00 p.m., New York
Time, on the first (1st) Business Day following the date of receipt of a
Conversion Notice, the Company shall transmit by facsimile a confirmation of
receipt of such Conversion Notice to the Holder (at the facsimile number
provided in the Conversion Notice) and the Company’s transfer agent, if any (the
“Transfer Agent”). To the extent that there are not adequate authorized shares
of Common Stock on the date of receipt of the Conversion Notice that are not
otherwise reserved for issuance by the Company, the Company shall provide
written notice within five (5) days thereof to the Holders of Notes and holders
of other securities (“Other Holders”) issued pursuant to (i) the financings
contemplated in the “Liquidity and Capital Resources” section of the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” of the Company’s Form 10-Q filed with the U.S. Securities and
Exchange Commission on November 16, 2012, and (ii) the Senior Secured
Convertible Promissory Notes (including all Senior Secured Convertible
Promissory Notes issued in exchange, transfer or replacement thereof, the
“Series A Notes”) issued pursuant to the Note and Warrant Purchase Agreement (as
defined below) (“Other Securities”), which notice shall include the number of
shares for which the Holder has elected to convert in the Conversion Notice and
the number of authorized shares of Common Stock available for issuance under the
Notes and Other Securities (the “Insufficient Shares Conversion Notice”). Within
twenty (20) days after receipt of such Insufficient Shares Conversion Notice
(the “Pro Rata Conversion Notice Due Date”), the Holders may transmit by
facsimile (or otherwise deliver) to the Company a copy of an executed notice of
conversion (the “Pro Rata Conversion Notice”) indicating whether such Holder
elects to convert such Holder’s Note (or a portion thereof). The “Total
Requested Shares” shall mean the aggregate number of shares into which the Notes
(or portion thereof) or Other Securities

 

3



--------------------------------------------------------------------------------

elected to convert to Common Stock pursuant to the Conversion Notice or Pro Rata
Conversion Notice received by the Company from the Holders and Other Holders. On
or before 4:00 p.m., New York Time, on the fifth (5th) Business Day following
the Pro Rata Conversion Notice Due Date (the “Share Delivery Date”), the Company
shall issue and deliver to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock equal to such Holder’s pro rata portion of the
Total Requested Shares, calculated based on the aggregate principal amount of
the Notes and Other Securities held, in the aggregate, by the Holders and Other
Holders. If this Note is physically surrendered for conversion as required by
Section 3(c)(ii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder a new Note (in accordance with Section 15(d)), representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

(ii) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal and Interest converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

(iii) Disputes. In the event of a dispute between the Company and any Holders of
Notes that are subject to any such Conversion Notice or among any Holders of
Notes that are subject to any such Conversion Notice as to the number of shares
of Common Stock issuable to the Holder in connection with a conversion of this
Note, the Company shall issue to the Holder the number of shares of Common Stock
not in dispute and resolve such dispute in accordance with Section 20.

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the Company’s failure to pay to the Holder of this Note or any Series A Note
any amount of Principal when and as due under this Note or such Series A Note;

(ii) the Company’s failure to pay to the Holder of this Note or any Series A
Note any amount of Interest when and as due under this Note or any Series A
Note, if such failure continues for a period of at least ten (10) Business Days;

 

4



--------------------------------------------------------------------------------

(iii) the Company’s failure to pay to the Holder of this Note any amount
hereunder or under the Transaction Documents when and as due, if such failure
continues for a period of at least thirty (30) Business Days;

(iv) the Company materially breaches any covenant or agreement or materially
breaches any representation or warranty in any Transaction Document, and such
breach continues for a period of at least thirty (30) days after written notice
thereof from one or more Holders to the Company;

(v) any “Event of Default” shall have occurred or be continuing under the Series
A Notes;

(vi) the Principal or Interest of any Series A Note shall have been accelerated
and such acceleration shall not have been rescinded, annulled or otherwise cured
within ten (10) Business Days;

(vii) the Company, pursuant to or within the meaning of Title 11, U.S. Code, or
any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that is not vacated, set aside or reversed within sixty (60) days
that (A) is for relief against the Company in an involuntary case, (B) appoints
a Custodian of the Company or (C) orders the liquidation of the Company;

(ix) the Company ceases the operation of its business without the prior written
consent of the Purchaser Majority and such cessation continues for a period of
at least thirty (30) days;

(x) a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company, exceeds Fifty Thousand United
States Dollars ($50,000) shall be rendered against the Company and within sixty
(60) days after entry thereof, such judgment is not discharged or execution
thereof stayed pending appeal, or within sixty (60) days after the expiration of
such stay, such judgment is not discharged;

(xi) any of the liens, claims, encumbrances and security interests
(collectively, “Liens”) created by the Security Agreement shall at any time not
constitute a valid and perfected first priority Lien on the collateral intended
to be covered thereby (to the extent perfection by filing, registration,
recordation or possession is required herein or therein) in favor of the
Holders, free and clear of all other Liens, or any of the security interests
granted pursuant to the Security Agreement shall be determined to be void,
voidable, invalid or unperfected, are subordinated or are ineffective to provide
the Holder with a perfected, first priority security interest in the collateral
covered by the Security Agreement, free and clear of all other Liens, or the
Security Agreement shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof or any other Transaction
Documents shall be contested by the Company; or

 

5



--------------------------------------------------------------------------------

(xii) the Share Increase Effective Date does not occur on or prior to the Share
Increase Deadline.

(b) Rights Upon Event of Default. Promptly after the occurrence of an Event of
Default with respect to this Note, the Company shall deliver written notice
thereof (an “Event of Default Notice”) to the Holder. If an Event of Default
with respect to the Company described in Sections 4(a)(vii)(A)-(D) or 4(a)(viii)
has occurred, all the Notes then outstanding shall automatically become
immediately due and payable. If any other Event of Default has occurred and is
continuing, the Purchaser Majority may at any time at its or their option, by
notice or notices to the Company (an “Event of Default Payment Notice”), declare
all the Notes then outstanding to be immediately due and payable. Upon any Notes
becoming due and payable under this Section 4(b), whether automatically or by
declaration, such Notes will forthwith mature and the entire unpaid Principal,
plus all accrued and unpaid Interest, shall become immediately due and payable
(the “Event of Default Price”).

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION. The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations of the Company under this Note in accordance with
the provisions of this Section 5 pursuant to written agreements on or prior to
such Fundamental Transaction, including the agreement to deliver to each Holder
of Notes in exchange for such Notes a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to the
Notes, including, without limitation, having a principal amount and interest
rate equal to the principal amounts and the interest rates of the Notes held by
such Holder (the “Successor Note”). Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note with the same effect as if
such Successor Entity had been named as the Company herein, until such time as
the Successor Note is delivered. Upon consummation of a Reclassification or
Fundamental Transaction as a result of which holders of Common Stock shall be
entitled to receive stock, securities, cash, assets or any other property with
respect to or in exchange for such Common Stock, the Company or Successor
Entity, as the case may be, shall deliver to the Holder confirmation that there
shall be issued upon conversion of this Note at any time after the consummation
of such Reclassification or Fundamental Transaction, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property) issuable upon
the conversion of the Notes prior to such Reclassification or Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Reclassification or Fundamental Transaction had this Note been converted
immediately prior to such Reclassification or Fundamental Transaction, as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion of this
Note.

 

6



--------------------------------------------------------------------------------

(6) LIQUIDATION. In the event of a liquidation, winding up or dissolution of the
Company or a Liquidation (as defined in the Company’s Certificate of
Incorporation, as amended) of the Company (each, a “Liquidation Event”), all
outstanding Principal and accrued and unpaid Interest on the Note shall be
immediately due and payable. The Company shall provide ten (10) days’ prior
written notice of any Liquidation Event to the Holder, so that the Holder shall
have a reasonable opportunity to convert the Conversion Amount into shares of
Common Stock prior to the Liquidation Event in accordance with Section 3.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock; Stock Dividends. If the Company at any time, or from time to time,
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time, or from
time to time, combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment under this Section 7(a) shall
become effective at the close of business on the date the subdivision or
combination becomes effective or, in the case of a stock dividend or
distribution, the date of such event.

(b) Adjustment of Conversion Price upon Cash Dividends and Distributions. If the
Company at any time, or from time to time, pays a dividend or makes a
distribution in cash to the record holders of any class of Common Stock, then
immediately after the close of business on the day that the Common Stock trades
ex-distribution, the Conversion Price then in effect shall be reduced to an
amount equal to the product of (i) the Conversion Price in effect immediately
prior to such dividend or distribution and (ii) the quotient determined by
dividing (A) the Market Price of the Common Stock on the day that the Common
Stock trades ex-distribution by (B) the sum of (1) the Market Price of the
Common Stock on the day that the Common Stock trades ex-distribution plus
(2) the amount per share of such dividend or distribution. The Company shall not
be required to give effect to any adjustment in the Conversion Price pursuant to
this Section 7(b) unless and until the net effect of one or more adjustments
(each of which shall be carried forward until counted toward an adjustment),
determined in accordance with this Section 7(b), shall have resulted in a change
of the Conversion Price by at least 1%, and when the cumulative net effect of
more than one adjustment so determined shall be to change the Conversion Price
by at least 1%, such change in the Conversion Price shall thereon be given
effect.

(c) Adjustment of Conversion Price upon Distributions of Capital Stock,
Indebtedness or Other Non-Cash Assets. If the Company at any time, or from time
to time, distributes any shares of capital stock of the Company (other than
Common Stock), evidences of indebtedness or other non-cash assets (including
securities of any person other than the Company but excluding (1) dividends or
distributions paid exclusively in cash or (2) dividends or distributions
referred to in Section 7(a)) to the record holders of any class of Common Stock,

 

7



--------------------------------------------------------------------------------

then the Conversion Price then in effect shall be reduced to an amount equal to
the product of (A) the Conversion Price then in effect and (B) a fraction of
which the numerator shall be the Market Price share of the Common Stock on the
record date fixed for determination of stockholders entitled to receive such
distribution less the fair market value on such record date (as determined by
the Board of Directors) of the portion of the capital stock, evidences of
indebtedness or other non-cash assets so distributed applicable to one share of
Common Stock (determined on the basis of the number of shares of Common Stock
outstanding on the record date) and of which the denominator shall be the Market
Price per share of the Common Stock on such record date.

(d) Notice of Adjustment. Whenever the Conversion Price is adjusted pursuant to
this Section 7, the Company shall promptly mail notice of such adjustment to
each Holder, which notice shall set forth the Conversion Price after adjustment,
the date on which such adjustment became effective and a brief statement of the
facts resulting in such adjustment.

(8) COMPANY’S RIGHT TO PREPAYMENT. The Company may prepay this Note on or after
November 28, 2014 at the sole election of the Company, upon thirty (30) days
prior written notice to the holders of the Notes setting forth the prepayment
date (the “Prepayment Date”). Any such prepayment shall be made without penalty
or premium provided that the Company makes, or offers to make, a similar payment
with respect to each of the Notes then outstanding in a pro rata amount based on
the aggregate Principal amounts, plus accrued but unpaid Interest, on all of the
Notes then outstanding.

(9) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(10) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. So long as any of the Notes are outstanding, the Company shall
use best efforts to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Notes, the number of shares of Common Stock as shall from time
to time be necessary to effect the conversion of all of the Notes then
outstanding (the “Required Reserve Amount”). The Holder acknowledges that as of
the Closing Date, the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligations to reserve for
issuance upon the conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserved Amount.

(b) Insufficient Authorized Shares. The Company shall use best efforts to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without

 

8



--------------------------------------------------------------------------------

limiting the generality of the foregoing sentence, the Company shall promptly
hold a meeting of its stockholders or solicit the written consent of the
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. The Company shall use best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause the
Board of Directors of the Company to recommend to the stockholders that they
approve such proposal.

 

(11) [RESERVED].

(12) VOTING RIGHTS. The Holder shall have no voting rights as the Holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note, the Company’s Certificate of Incorporation or any other Transaction
Documents.

(13) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. Provisions of the Notes may
be amended, modified or waived only by the written consent of the Company and
the Purchaser Majority; provided that the Principal and Interest with respect to
this Note may not be amended, waived or modified without the written consent of
the Holder. Neither the Company nor any of its Subsidiaries will, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
Interest, fees or otherwise, to any Holder for or as inducement to any consent,
waiver or amendment of any of the terms or provisions of the Notes unless such
consideration is offered to be paid or is paid to all Holders (on a pro rata
basis in accordance with each Holder’s percentage ownership of then outstanding
Notes). So long as any Notes remain outstanding, at no time shall the Company or
any of its Subsidiaries, directly or indirectly, purchase or offer to purchase
any of the outstanding Notes or exchange or offer to exchange for any
consideration (including, without limitation, for cash, securities, property or
otherwise) any outstanding Notes unless the Company or such Subsidiary, as
applicable, purchases, offers to purchase, exchanges or offers to exchange the
outstanding Notes of all of the Holders for the same consideration (on a pro
rata basis in accordance with each Holder’s percentage ownership of then
outstanding Notes) and on identical terms.

(14) TRANSFER. This Note and the shares of Common Stock issuable upon conversion
of this Note may not be offered for sale, sold, transferred or assigned (i) in
the absence of (a) an effective registration statement for this Note or the
shares of Common Stock issuable upon conversion of this Note, or (b) an opinion
of counsel (selected by the Holder and reasonably acceptable to the Company), in
a form reasonable acceptable to the Company, that this Note and the shares of
Common Stock issuable upon conversion of this Note may be offered for sale,
sold, assigned or transferred pursuant to an exemption from registration;
provided that such opinion of counsel shall not be required in connection with
any such sale, assignment or transfer to an institutional accredited investor
that is prior to such sale, assignment or transfer is a holder of Notes or an
affiliate of the Holder, or (ii) the Holder provides the Company with customary
assurance (reasonably satisfactory to the Company) that such Note or the shares
of Common Stock issuable upon the conversion of this Note can be sold, assigned
or transferred pursuant to Rule 144.

 

9



--------------------------------------------------------------------------------

(15) REISSUANCE OF THIS NOTE.

(a) Transfer. The Note may be transferred or otherwise assigned only by
surrender of this Note and issuance of a new Note in accordance with this
Section 15, and neither this Note nor any interests therein may be sold,
transferred or assigned to any Person except upon satisfaction of the conditions
specified in this Section 15. If this Note is to be transferred or assigned, the
Holder shall surrender this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note (in
accordance with Section 15(d)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 15(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of
Section 3(c)(ii) following conversion of any portion of this Note, the
outstanding Principal represented by this Note may be less than the Principal
stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 15(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 15(d) and in Principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 15(a) or Section 15(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest on
the Principal of this Note, from the Issuance Date.

(16) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be

 

10



--------------------------------------------------------------------------------

subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

(17) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees and disbursements.

(18) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial Holders of this Note and shall not be construed
against any person as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

(19) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(20) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Market Price or the arithmetic calculation of the Conversion Rate, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within three (3) Business Days of receipt, or deemed receipt, of the
Conversion Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within five (5) Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit via facsimile (a) the disputed
determination of the Market Price to an independent, reputable investment bank
selected by the Company and reasonably satisfactory to the Purchaser Majority or
(b) the disputed arithmetic calculation of the Conversion Rate to the Company’s
independent, outside accountant. The Company, at the Company’s expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

11



--------------------------------------------------------------------------------

(21) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
Settlement Agreement. The Company shall provide the Holder with prompt written
notice of all actions taken pursuant to this Note, including in reasonable
detail a description of such action and the reason therefore. Without limiting
the generality of the foregoing, the Company will give written notice to the
Holder of any adjustment of the Conversion Price, setting forth in reasonable
detail, and certifying, the calculation of such adjustment.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
initial Holders of this Note, shall initially be as set forth in the Settlement
Agreement). Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day, the same shall instead be due on the
next succeeding day which is a Business Day; provided that the extension of the
due date thereof shall not be taken into account for purposes of determining the
amount of Interest due on such date.

(22) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been irrevocably paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

(23) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, presentment, protest and all other demands and notices (other
than the notices expressly provided for in this Note) in connection with the
delivery, acceptance, default or enforcement of this Note and the Note and
Warrant Purchase Agreement.

(24) GOVERNING LAW. This Note shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without reference to the
choice of law provisions thereof. The Company and, by accepting this Warrant,
the Holder, each irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Note and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Note. The Company and, by accepting this Note, the Holder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Note, the Holder, each irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS NOTE AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

12



--------------------------------------------------------------------------------

(25) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(i) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(ii) “Common Stock” means the shares of the Company’s common stock, par value
$0.0001 per share, and any other securities of the Company which may be issued
or issuable with respect to, in exchange for, or in substitution of, such shares
of common stock (including without limitation, by way of recapitalization,
reclassification, reorganization, merger or otherwise).

(iii) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (a) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Subsidiary of another Person, or (b) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Company to another Person, or (c) be the subject of a purchase, tender or
exchange offer that is accepted by the holders of more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (d) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person as a result of which such other
Person or parent of such other Person (together with their respective
affiliates) would beneficially own more than the 50% of the outstanding shares
of Common Stock.

(iv) “GAAP” means United States generally accepted accounting principles,
consistently applied or successor conventions.

(v) “Interest Rate” means two percent (2.0%) per annum; provided that in the
event the Company is unsuccessful in obtaining stockholder approval by March 15,
2013 to increase the Company’s authorized shares of Common Stock to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding
pursuant to Section 10(b), then the Interest Rate shall be automatically
increased to twelve percent (12.0%) per annum as of March 16, 2013; provided
further that no such increase in the Interest Rate shall occur with respect to
any Note held by a Holder which Holder fails to vote in support of or consent to
such approval; provided further that following such increase in the Interest
Rate, once a sufficient number of authorized shares of Common Stock equal to the
Required Reserved Amount are available for the conversion of the Notes, the
Interest Rate shall be automatically decreased to two percent (2.0%) per annum
for periods commencing on or after the date on which the additional authorized
shares of Common Stock become available.

 

13



--------------------------------------------------------------------------------

(vi) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(vii) “Reclassification” means any reclassification or change of shares of
Common Stock issuable upon conversion of the Notes (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination).

(viii) “Purchaser Majority” means the Holders of Notes representing at least a
majority of the aggregate Principal amount of the Notes then outstanding.

(ix) “Registration Rights Agreement” means the Registration Rights Agreement
dated as of February 6, 2013, by and between the Company and certain Holders, as
the same may be amended and/or restated from time to time.

(x) “Security Agreement” means the Security Agreement dated as of November 30,
2012, by and between the Company and the Collateral Agent (as defined in the
Security Agreement), as the same may be amended and/or restated from time to
time.

(xi) “Settlement Agreement” means that certain Settlement Agreement dated as of
February 6, 2013 by and among the Company and the parties thereto, as the same
may be amended and/or restated from time to time.

(xii) “Subsidiary” means with respect to any Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of equity entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees or other governing
body thereof is at the time owned or controlled by such Person (regardless of
whether such equity is owned directly or through one or more other Subsidiaries
of such Person or a combination thereof).

(xiii) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the person with which
such Fundamental Transaction shall have been made. In the event that the Person
resulting from or surviving any Fundamental Transaction is a Subsidiary,
Successor Entity shall be the parent of such Subsidiary.

(xiv) “Transaction Documents” means the Note, the Settlement Agreement, the
Security Agreement, the Registration Rights Agreement, the Warrant, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder or thereunder, as the same may be amended and/or restated
from time to time.

(xv) “Warrant” means the Warrant to Purchase Shares of Common Stock issued
pursuant to the Settlement Agreement, as the same may be amended and/or restated
from time to time.

 

14



--------------------------------------------------------------------------------

(26) ANTIDILUTION.

(a) Adjustments to Conversion Price for Diluting Issues.

(i) Special Definitions. For purposes of this Section 26(a), the following
definitions shall apply:

(A) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire either Common Stock or Convertible Securities.

(B) “Convertible Securities” shall mean any evidences of indebtedness, shares,
or other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.

(C) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Section 26(a)(ii), deemed to be issued) by the Company
after the date hereof, other than the following (collectively, “Excluded
Shares”):

 

  (1) shares of Common Stock issued or issuable to officers, employees or
directors of, or consultants to, the Company pursuant to a stock purchase or
option plan or other compensatory stock arrangements approved by the Board of
Directors of the Company;

 

  (2) grants or issuances of Common Stock, Options or Convertible Securities to
lenders, equipment lessors or other financing sources in connection with
providing the Company with financing and the shares of Common Stock issued or
issuable upon conversion of any such Convertible Securities or exercise of any
Options;

 

  (3) shares of Common Stock issued or issuable upon conversion of any
Convertible Securities or exercise of any Options in each case outstanding on
the date hereof, on the terms existing on the date hereof;

 

  (4) shares of Common Stock issued solely in consideration for the acquisition
(by merger or otherwise) of assets of, or equity interests in, another entity;

 

  (5) any other shares of Common Stock, which shares are expressly determined to
be Excluded Shares by the Holder;

 

  (6)

any shares of Common Stock and warrants issued pursuant to the Restricted Stock
Agreement by and between the Company and affiliates of Lorne Weil dated as of
September 28, 2012,

 

15



--------------------------------------------------------------------------------

  as amended from time to time including without limitation Amendment No. 1
thereto, and any shares of Common Stock issuable upon exercise of such warrants;

 

  (7) the Amended and Restated Warrant dated as of September 28, 2012 issued to
Lorne Weil, as amended from time to time including without limitation Amendment
No. 1 to Amended and Restated Warrant (as so amended, the “LW Warrant”), and any
shares of Common Stock issuable upon exercise of the LW Warrant;

 

  (8) any Notes and Warrants issued under the Note and Warrant Purchase
Agreement or shares of Common Stock issuable upon conversion or exercise thereof
and any convertible notes having a conversion price that is greater than or
equal to the Conversion Price, the shares of Common Stock issuable upon
conversion of such convertible notes, any warrants having an exercise price that
is greater than or equal to the Exercise Price (as defined in the Warrants), and
the shares of Common Stock issuable upon exercise of such warrants;

 

  (9) shares of Common Stock issued or issuable by reason of a dividend, stock
split, split-up or other distribution on shares of Common Stock that is covered
by Section 7; and

 

  (10) grants or issuances of Common Stock, Options or Convertible Securities to
suppliers or third party service providers in connection with the provision of
goods or services pursuant to transactions approved by the Board of Directors of
the Company.

(ii) Issue of Securities Deemed Issue of Additional Shares of Common Stock.

(A) Options and Convertible Securities. If the Company at any time or from time
to time after the date hereof shall issue any Options or Convertible Securities
(excluding any Options or Convertible Securities which are Excluded Shares) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto without regard to any provisions contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be Additional
Shares of Common Stock issued as of the time of such issuance or, in case such a
record date shall have been fixed, as of the close of business on such record
date; provided, however, that Additional Shares of Common Stock shall not be

 

16



--------------------------------------------------------------------------------

deemed to have been issued unless the consideration per share (determined
pursuant to Section 26(a)(iv) hereof) of such Additional Shares of Common Stock
would be less than 75% of the applicable Conversion Price in effect on the date
of and immediately prior to such issuance (the “Anti-dilution Threshold”), or
such record date, as the case may be; provided, further, that in any such case
in which Additional Shares of Common Stock are deemed to be issued:

 

  (1) no further adjustment in the applicable Conversion Price shall be made
upon the subsequent issuance of Convertible Securities or shares of Common Stock
upon the exercise of such Options or conversion or exchange of such Convertible
Securities;

 

  (2) if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase or decrease in the consideration
payable to the Company, or any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange thereof, the
applicable Conversion Price computed upon the original issuance thereof (or upon
the occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease insofar as it
affects such Options or the rights of conversion or exchange under such
Convertible Securities;

 

  (3) upon the expiration of any such Options or any rights of conversion or
exchange under such Convertible Securities which shall not have been exercised,
the applicable Conversion Price computed upon the original issuance thereof (or
upon the occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon such expiration, be recomputed as if:

 

  (I) In the case of Convertible Securities convertible into or exchange for, or
Options to purchase, Common Stock, the only Additional Shares of Common Stock
issued were the shares of Common Stock, if any, actually issued upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities and the consideration received therefor was the consideration
actually received by the Company for the issuance of all such Options, whether
or not exercised, plus the consideration actually received by the Company upon
such exercise, or for the issuance of all such Convertible Securities which were
actually converted or exchanged, plus the additional consideration, if any,
actually received by the Company upon such conversion or exchange; and

 

  (II)

In the case of Options for Convertible Securities only the Convertible
Securities, if any, actually issued upon the exercise thereof that were issued
at the time of issuance of such Options, and the consideration received by the
Company for the Additional Shares of Common Stock

 

17



--------------------------------------------------------------------------------

  deemed to have been then issued was the consideration actually received by the
Company for the issuance of all such Options, whether or not exercised, plus the
consideration deemed to have been received by the Company (determined pursuant
to Section 26(a)(iv) upon the issuance of the Convertible Securities with
respect to which such Options were actually exercised);

 

  (4) no readjustment pursuant to clause (2) or (3) above shall have the effect
of increasing the applicable Conversion Price to an amount which exceeds the
lower of (I) the applicable Conversion Price on the original adjustment date or
(II) the applicable Conversion Price that would have resulted from any issuance
of Additional Shares of Common Stock between the original adjustment date and
such readjustment date;

 

  (5) in the case of any Options which expire by their terms not more than
thirty (30) days after the date of issuance thereof, no adjustment of the
applicable Conversion Price shall be made until the expiration or exercise of
all such Options, whereupon such adjustment shall be made in the same manner
provided in clause (3) above; and

 

  (6) if such record date shall have been fixed and such Options or Convertible
Securities are not issued on the date fixed therefor, the adjustment previously
made in the applicable Conversion Price which became effective on such record
date shall be canceled as of the close of business on such record date, and
thereafter the applicable Conversion Price shall be adjusted pursuant to this
Section 26(a) as of the actual date of their issuance.

(iii) Adjustment of Conversion Price Upon Issuance of Additional Shares of
Common Stock.

(A) If the Company shall issue Additional Shares of Common Stock (including,
without limitation, Additional Shares of Common Stock deemed to be issued
pursuant to Section 26(a)(ii) but excluding Additional Shares of Common Stock
deemed to be issued pursuant to Section 26(a)(iii)(B)(I)), without consideration
or for a consideration per share less than the applicable Anti-dilution
Threshold in effect on the date of and immediately prior to such issuance, then
and in such event, such applicable Conversion Price shall be reduced,
concurrently with such issuance, to a price (calculated to the nearest cent)
determined by multiplying such applicable Conversion Price by a fraction which
is equal to (I) the sum of (a) the number of shares of Common Stock outstanding
immediately prior to such issue plus (b) the number of shares of Common Stock
which the aggregate consideration received or deemed to have been received by
the Company for the total number of Additional Shares of Common Stock so issued
would purchase at such applicable Anti-dilution Threshold divided by (II) the
sum of (x) number of shares of Common Stock outstanding immediately prior to
such issuance plus (y) the number of Additional Shares of Common Stock so issued
or deemed to be issued.

 

18



--------------------------------------------------------------------------------

(B) For the purposes of Section 26(a)(iii) hereof, (I) all shares of Common
Stock issuable upon conversion of the Company’s preferred stock (“Convertible
Preferred Stock”) and upon exercise of Options or conversion or exchange of
Convertible Securities which are part of the Excluded Shares, outstanding
immediately prior to any issuance of Additional Shares of Common Stock, or any
event with respect to which Additional Shares of Common Stock shall be deemed to
be issued, shall be deemed to be outstanding; and (II) immediately after any
Additional Shares of Common Stock are deemed issued pursuant to
Section 26(a)(ii), such Additional Shares of Common Stock shall be deemed to be
outstanding.

(C) Notwithstanding anything to the contrary contained herein, the applicable
Conversion Price in effect at the time Additional Shares of Common Stock are
issued or deemed to be issued shall not be reduced pursuant to
Section 26(a)(iii) hereof at such time if the amount of such reduction would be
an amount less than $0.01, but any such amount shall be carried forward and
reduction with respect thereto made at the time of and together with any
subsequent reduction which, together with such amount and any other amount or
amounts so carried forward, shall aggregate $0.01 or more.

(iv) Determination of Consideration. For purposes of this Section 26(a), the
consideration received by the Company for the issuance of any Additional Shares
of Common Stock shall be computed as follows:

(A) Cash and Property. Such consideration shall:

 

  (1) insofar as it consists of cash, be computed at the aggregate amounts of
cash received by the Company excluding amounts paid or payable for accrued
interest or accrued dividends;

 

  (2) insofar as it consists of property other than cash, be computed at the
fair market value thereof at the time of such issue, as determined in good faith
by the Board of Directors; and

 

  (3) if Additional Shares of Common Stock are issued together with other shares
or securities or other assets of the Company for consideration which covers
both, be the proportion of such consideration so received, computed as provided
in clauses (1) and (2) above, as determined in good faith by the Board of
Directors.

(B) Options and Convertible Securities. The consideration per share received by
the Company for Additional Shares of Common Stock deemed to have been issued
pursuant to Section 26(a)(ii), relating to Options and Convertible Securities,
shall be determined by dividing (1) the total amount, if any, received or
receivable by the Company as consideration for the issuance of such Options or
Convertible Securities, plus the minimum aggregate amount of additional
consideration (as set forth in the instruments relating thereto, without regard
to any provision contained therein for a subsequent adjustment of such
consideration) payable to the Company upon the exercise of such Options or the
conversion or exchange of such Convertible

 

19



--------------------------------------------------------------------------------

Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by (2) the maximum number of shares of Common Stock
(as set forth in the instruments relating thereto, without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities.

(v) No Adjustment of Conversion Price. No adjustment shall be made to the
applicable Conversion Price pursuant to this Section 26 if prior to such
issuance, the Company receives written notice from the Holder agreeing that no
such adjustment shall be made as the result of the issuance of such Additional
Shares of Common Stock.

(vi) Changes to Conversion Price. Upon any adjustment to the Conversion Price
pursuant to Section 7 hereof, any previous anti-dilution adjustments made
pursuant to this Section 26 shall be reflected in the new Conversion Price in
the manner set forth in Section 7.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

AVANTAIR, INC. By:  

/s/ Stephen M. Wagman

Name:   Stephen M. Wagman Title:   President



--------------------------------------------------------------------------------

EXHIBIT I

AVANTAIR, INC.

CONVERSION NOTICE

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Avantair, Inc. (the “Company”). In accordance with and pursuant to the Note,
the undersigned hereby elects to convert the Conversion Amount (as defined in
the Note) of the Note indicated below into shares of Common Stock par value
$0.0001 per share (the “Common Stock”) of the Company, as of the date specified
below.

Date of Conversion:

Aggregate Conversion Amount to be converted:

Please confirm the following information:

Conversion Price:

Number of shares of Common Stock to be issued:

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:

Facsimile Number:

Authorization:

 

Dated:  

 

    By:  

 

      Name:         Title:  

Account Number:

(if electronic book entry transfer)

Transaction Code Number:

(if electronic book entry transfer)